Citation Nr: 1017984	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-38 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2010, the Veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent evidence of record does not preponderate 
against the Veteran's claim that erectile dysfunction was 
proximately caused by service-connected diabetes mellitus, 
type II.  


CONCLUSION OF LAW

Erectile dysfunction was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Here, the Veteran asserts that service connection should be 
granted for erectile dysfunction.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Here, the Veteran was afforded a VA examination in November 
2006 and a VA opinion was obtained in October 2007.  The 
examiner noted the onset of diabetes mellitus in July or 
August 2006.  The Veteran reported that erectile dysfunction 
had a gradual onset in April 2006.  The examiner examined the 
Veteran and found that the diagnosis of erectile dysfunction 
predated the diagnosis of diabetes mellitus.  Therefore, the 
examiner found that diabetes mellitus did not cause erectile 
dysfunction.  The examiner reasoned that the Veteran's 
history of smoking and longstanding hypertension were likely 
causes of the diabetes mellitus.  

In a July 2007 letter from the Veteran's private physician, 
the physician noted that the Veteran was formally diagnosed 
with diabetes mellitus in 2006 and had insulin resistence for 
years prior to the diagnosis.  The physician indicated that 
erectile disfunction was extremely likely secondary to his 
insulin resistence prior to being diagnosed with diabetes as 
well as to diabetes mellitus.  

Additionally, the Veteran testified in March 2010 that his 
erectile dysfunction was gradual and did not directly 
correspond with his diagnosis of diabetes.  He indicated that 
he was having trouble with both his glucose levels and 
erectile dysfunction prior to August 2006.  

Based on the foregoing, the Board finds that the competent 
evidence of record, both lay and medical, does not 
preponderate against the Veteran's claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
There is one medical opinion in favor of the Veteran's claim 
and one medical opinion against the claim.  

The Board acknowledges the Veteran's statements and finds 
that he is competent to assert when his erectile dysfunction 
began.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  The Board notes that the medical evidence of record 
does not contradict the Veteran's testimony.  Therefore, the 
Board also finds that the Veteran is credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

As such, the Board finds that the evidence is at least in 
equipoise that the Veteran's erectile dysfunction is related 
to his service-connected diabetes mellitus.  The Board 
affords the Veteran the benefit-of-the-doubt and grants the 
claim for service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus, type II.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for erectile dysfunction is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


